REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 10 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose a configuration database and a statistics database installed in a non-transitory computer readable medium in the first node that are queried for data associated with a time period of operation of the APN specified by a user and the queried data includes statistics regarding operation of conduits in the APN, wherein the queried data is retrieved by the first node and formatted for display according to a network configuration and attributes selected by the user for display; and wherein the first node utilizes the queried data to display status of conduit operations for each conduit displayed in a map of the NCN and selected client nodes in the APN.
It is noted that the closest prior art, Averi et al. (US 20090310485, Dec. 17, 2009) shows APN conduits exist between the NCN and up to sixteen APN client nodes Each APN conduit have the unique configuration parameters tailored by an administrator for the particular needs of each geographic location associated with a particular APN.
It is noted that the closest prior art, de los Reyes et al. (US 20110289134, Nov. 24, 2011) shows the secure network control node, the can submit this information to the service provider, and the service provider then enter the policy information in the appropriate format into the policy database, the user devices configures to communicate with the cloud computing network for operation of, hosted at the cloud computing network and for access to enterprise data stored at the cloud computing network, the configuration process include configuring proxy information for a web browser or other GUI application implemented at the user device.
However, Averi et al. and de los Reyes et al. fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10797962 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Iqbal Zaidi whose telephone number is 571-270-3943.
The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful,
the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding
is assigned is 571-273-8300. Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or
Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464